IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-41230
                          Conference Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

CULLEN YAW,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:98-CR-26-4
                       --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Cullen Yaw appeals his sentence, which was imposed after he

entered a guilty plea to intent to distribute and distribution of

methamphetamine.   He argues that the district court abused its

discretion in refusing to grant him a downward departure under

U.S.S.G. § 5K2.12, p.s.

     We lack jurisdiction to consider Yaw’s contention.       “The

imposition of a lawful sentence coupled with the decision not to

depart from the guidelines provides no grounds for relief.”

United States v. DiMarco, 46 F.3d 476, 477 (5th Cir. 1995).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
             No.
             -2-

DISMISSED.